                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF UTAH



    CHRISTIE S.,                                              ORDER ADOPTING REPORT AND
                                                                  RECOMMENDATION
                Plaintiff,

    v.                                                                     Case No. 2:18-cv-397

    ANDREW M. SAUL, Commissioner of                                   Chief Judge Robert J. Shelby
    Social Security, Administration
                                                                  Magistrate Judge Cecilia M. Romero
                Defendant.



            The undersigned referred this case to Magistrate Judge Brooke C. Wells pursuant to

28 U.S.C. § 636(b)(1)(B), 1 and the case was reassigned to Magistrate Judge Cecilia M. Romero

on June 11, 2019. 2 On August 27, 2019, Judge Romero issued a Report and Recommendation. 3

Judge Romero recommends the Commissioner of Social Security’s decision denying Plaintiff’s

claim for disability insurance benefits under Title II of the Social Security Act be affirmed. 4

Neither party objects to Judge Romero’s Report and Recommendation, so the court reviews the

Report and Recommendation for clear error. 5

            Having carefully considered Judge Romero’s Report and Recommendation, the court

finds no clear error. The court therefore ADOPTS Judge Romero’s Report and



1
    Dkt. 14.
2
    Dkt. 18.
3
    Dkt. 27.
4
    Id. at 9.
5
 See Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (citing Campbell v. U.S. Dist. Court for N. Dist. of Cal.,
501 F.2d 196, 206 (9th Cir. 1974), cert. denied, 419 U.S. 879).

                                                              1
Recommendation 6 and DENIES Plaintiff’s appeal. 7 The Clerk of Court is directed to close this

case.

              SO ORDERED this 12th day of September, 2019.

                                              BY THE COURT:


                                              ________________________________________
                                              ROBERT J. SHELBY
                                              United States Chief District Judge




6
    Dkt. 27.
7
    Dkt. 3.

                                                     2
